Order entered July 13, 2016




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-16-00090-CV

                                   ELIA BRUNS, Appellant

                                               V.

                 DALLAS INDEPENDENT SCHOOL DISTRICT, Appellee

                      On Appeal from the 193rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-14-08459

                                           ORDER
         We GRANT appellant’s July 11, 2016 motion to file a corrected brief. We ORDER the

corrected brief tendered to this Court by appellant on July 11, 2016 filed as of the date of this

order.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE